11-15463-shl       Doc 13188HEARING
                              Filed 01/04/19   Entered 01/04/19 14:33:34 Main Document
                                     DATE AND TIME: January 31, 2019 at 11:00 a.m. (Eastern Time)
                                           Pg 1 of 132

 Alfredo R. Pérez
 WEIL, GOTSHAL & MANGES LLP
 700 Louisiana Street, Suite 1700
 Houston, Texas 77002
 Telephone: (713) 546-5000
 Facsimile: (713) 224-9511

 Attorney for Debtors
 and Reorganized Debtors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :   Chapter 11
                                                                :
 AMR CORPORATION, et al.,                                       :   Case No. 11-15463 (SHL)
                                                                :
                                     Debtors.                   :   (Jointly Administered)
                                                                :
                                                                :   Re: ECF No. 13078
 ---------------------------------------------------------------x

              DEBTORS’ OBJECTION TO CREDITOR LAWRENCE M.
         MEADOWS’S MOTION TO ENFORCE THIS COURT’S AGREED ORDER

                  AMR Corporation and its related debtors, as debtors and reorganized debtors

 (collectively, the “Debtors”), submit this Objection to Creditor Lawrence M. Meadows Motion

 to Enforce this Court’s Agreed Order Signed on 5/16/2018, Approving Settlement Agreement

 Resolving Certain Pending EEOC Litigation [ECF No. 12898], and to Compel Debtors AMR

 Corp., American Airlines, Inc., Envoy Air, Inc., and Claims Agent GCG Inc.’s Compliance

 Thereof (ECF No. 13078) (the “Motion”).

                  1.       Despite no showing of actual harm or prejudice, and a lack of standing,

 Meadows asks this Court to (i) expunge a $9.8 million proof of claim filed on behalf of the

 United States Equal Employment Opportunity Commission (“EEOC”) as part of the settlement

 approved by consent decree (the “Consent Decree”) and (ii) reinstate four proofs of claim,
11-15463-shl      Doc 13188       Filed 01/04/19 Entered 01/04/19 14:33:34               Main Document
                                               Pg 2 of 132

 totaling approximately $205,3001, that were resolved under the Consent Decree. The EEOC and

 the parties whose claims were settled support the Consent Decree. As stated on the record at the

 hearing on the Debtors’ motion to release funds from the disputed claims reserve, the Debtors

 will not make a distribution on the EEOC proof of claim until Meadows’s appeal is resolved.

 Further, all of Meadows’s proofs of claim have been disallowed and expunged. Therefore, the

 Motion should be denied.

                                                  Reply

 I.      Meadows Fails to Establish Any Harm to the Debtors, their Estates, or Creditors

                 2.      Contrary to Meadows’s assertion of harm (see Motion, ¶¶ 1, 2, 25, 28), the

 Debtors’ administrative act of updating the claims register under the terms of this Court’s Agreed

 Order Pursuant to Fed. R. Bankr. P. 9019(a) Approving Settlement Agreement Resolving Certain

 Pending EEOC Litigation (ECF No. 12898) (the “Agreed Order”), attached as Exhibit B,

 neither prejudices the Debtors, their estates, or their creditors nor violates this Court’s orders, the

 orders of the District Court for the District of Arizona, the Consent Decree, or the Debtors’

 Fourth Amended Joint Chapter 11 Plan.

                 3.      Before the entry of the Agreed Order, and the subsequent update to the

 claims register, the EEOC had an unresolved proof of claim for an unliquidated amount. See

 Proof of Claim No. 9676, attached as Exhibit C. Following this Court’s entry of the Agreed

 Order, Claim No. 9676 was expunged and the claims register was updated to reflect

 Claim No. 13919 allowed by settlement at $9.8 million. See Proof of Claim No. 13919. If the


 1
  The Consent Decree resolved the claims of Darla Alvarado (Claim No. 727 for $10,000), Sherrie Redd
 (Claim No. 7355 for $155,297.04), Micah Peterson (Claim No. 10774 for $40,000), and the EEOC
 (Claim No. 9676 for an unliquidated amount) (collectively, the “Claims”). Contrary to Meadows’s
 assertion, no party ever valued the EEOC’s claim at $100 million. See Motion, ¶ 1. Rather, the Debtors
 made a general statement in Court that the original ask of the EEOC during the parties’ negotiations was
 much higher (ten times) than what the parties eventually settled for. See Hr’g Tr. 31:11–12, Feb. 1, 2018
 (ECF No. 12876), excerpt attached as Exhibit A.


                                                     2
11-15463-shl     Doc 13188      Filed 01/04/19 Entered 01/04/19 14:33:34            Main Document
                                             Pg 3 of 132

 settled amount under the Consent Decree is increased on appeal, the claims register will be

 updated.

                4.      Although Meadows fails to specify how he is harmed by the claims

 register update, it appears he is concerned that sufficient funds be withheld in the disputed claims

 reserve and that his claims are preserved by the EEOC’s original proof of claim. See, e.g.,

 Creditor Lawrence M. Meadows Motion for Reconsideration of his Individual Proof of Claims

 Nos. 13478, 13788, and 13865 with Respect to This Court’s Disallowance of His American’s

 with Disabilities Act (“ADA”) Claims of Disability Discrimination Pursuant to Fed. R. Bankr. P.

 Rule 3008 (ECF No. 13077), ¶ 18; Creditor Lawrence M. Meadows Motion for Reconsideration

 of Court’s Order Authorizing Release of Excess Reserve Funds Held in Disputed Claims Reserve

 Signed on 12/12/2018 (Doc. 13176), in Accordance with Fed. R. Bankr. P. Rule 9023 (ECF No.

 13186) (the “Motion to Reconsider”), ¶¶ 18–23.

                5.      The Debtors represented to Meadows and this Court that there would be

 no distribution on the EEOC claim until after Meadows’s appeals are resolved. See Hr’g Tr.

 12:24–13:2, Dec. 6, 2018, excerpt attached as Exhibit D; see also Debtors’ Omnibus Reply to

 Objections to Debtors’ Renewed Motion for Entry of Order Authorizing Release of Excess

 Reserve Funds Held in Disputed Claims Reserve (ECF No. 13157) (the “DCR Reply”), ¶ 7,

 attached as Exhibit E. If Meadows has concerns about distributions from the disputed claims

 reserve, they will be addressed at a hearing on his Motion to Reconsider. Thus, no harm will

 come to Meadows, or “the 246 similarly-situated aggrieved disabled pilot employees,” by the

 Debtors’ update to the claims register.




                                                  3
11-15463-shl      Doc 13188       Filed 01/04/19 Entered 01/04/19 14:33:34               Main Document
                                               Pg 4 of 132

                 6.      Meadows also has no claim to preserve by the EEOC’s proof of claim, to

 the extent such preservation were possible.2 On October 31, 2016, the Second Circuit entered a

 Summary Order affirming this Court’s disallowance and expungement of Meadows’s proofs of

 claim. See Summary Order, attached as Exhibit F. The mandate was issued on December 2,

 2016, and not appealed. Thus, Meadows’s claims in this bankruptcy case have been fully and

 finally adjudicated, leaving nothing for the EEOC’s claim to preserve.

 II.     Meadows Lacks Standing to Enforce the Consent Decree

                 7.      Although Meadows styles his Motion as a request to enforce this Court’s

 Agreed Order, the relief he requests relates instead to various provisions of the Consent Decree.

 See Motion, ¶¶ 1, 2, 22 (complaining that the claims register may not be updated until following

 the passage of the Effective Date, as defined in the Consent Decree).

                 8.      Under the Consent Decree, the “Effective Date” does not occur until the

 later of “(i) the date it is signed by [the District Court for the District of Arizona] or (ii) the date

 on which an order from the United States Bankruptcy Court for the Southern District of New

 York (the “Bankruptcy Court”) approving the monetary relief provided for in this Decree

 becomes final and non-appealable.” Consent Decree, ¶ 8, attached as Exhibit G. The Consent

 Decree further contemplated that the claims register would not be updated to reflect the

 withdrawal of the Claims or the $9.8 million settlement until after the Effective Date. While the

 Agreed Order incorporated the terms of the Consent Decree by reference, it also authorized the

 claims agent to “update the claims register in accordance with this Order and the Consent

 Decree.” See Agreed Order, p. 2. Thus, any complained action relates not to the Agreed Order,

 but rather to the Consent Decree itself.


 2
   “Piggybacking,” a concept in employment law that allows a claimant to waive EEOC filing
 requirements, does not apply to proofs of claim in bankruptcy. See Fed. R. Bankr. P. 3001(e)(2) (setting
 forth claim transfer rules); 3003(c)(3) (setting forth timing rules).


                                                     4
11-15463-shl      Doc 13188       Filed 01/04/19 Entered 01/04/19 14:33:34         Main Document
                                               Pg 5 of 132

                 9.      Paragraph 39 of the Consent Decree provides: “There is no private right

 of action to enforce Defendants’ obligations under the Decree and only the [EEOC] may enforce

 compliance.” See Consent Decree, ¶ 39. The EEOC has not sought to prohibit the Debtors from

 its administratively updating the claims register, and Meadows has no right to enforce the

 Consent Decree. Thus for this reason alone, the Motion should be denied.

                                             Conclusion

                 10.     The Debtors respectfully request that this Court deny the Motion and grant

 such other and further relief as is just.

 Dated: January 4, 2019
        Houston, Texas
                                               /s/ Alfredo R. Pérez
                                               Alfredo R. Pérez
                                               WEIL, GOTSHAL & MANGES LLP
                                               700 Louisiana Street, Suite 1700
                                               Houston, Texas 77002
                                               Telephone: (713) 546-5000
                                               Facsimile: (713) 224-9511

                                               Attorney for Debtors
                                               and Reorganized Debtors




                                                  5
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                        Pg 6 of 132




                                      Exhibit A

                   Excerpt from February 1, 2018 Hearing Transcript
11-15463-shl   Doc 13188
                   12876   Filed 01/04/19
                                 02/02/18 Entered 01/04/19
                                                     02/08/18 14:33:34
                                                              12:22:43   Main Document
                                        Pg 7
                                           30ofof132
                                                  51
                                                                               Page 30

       1       with prejudice until such time that the debtors provide

       2       proper notice to all 958 of American's disable pilots, and

       3       all of Envoy's pilots, and all corporate officers who are

       4       potentially aggrieved individuals and would allow such

       5       pilots to either file claims outside of the settlement for

       6       any discrimination or retaliation they suffered or include

       7       them in a settlement or allow them to continue with their

       8       ADHR.   Those are lawsuits that are currently pending.

       9                   Otherwise, the American's disabled pilots will be

      10       -- who are aggrieved individuals will be left

      11       (indiscernible) without a forum to resolve their remedies.

      12       That's all I have, Your Honor.         Thank you.

      13                   THE COURT:    Thank you very much.        All right.       I'd

      14       appreciate it.    I don't know if this is coming from the EEOC

      15       or from the debtors to address a few points.              One is the

      16       exclusion of the pilots from the class and relatedly to

      17       address the language about the grieved employees.              There

      18       seems to be a notion that this is somehow affecting the

      19       claims other people filed, either for the EEOC or in this

      20       bankruptcy, which is not my understanding but I'd appreciate

      21       you clarifying that point.

      22                   And as to aggrieved employees, there's also one

      23       other notion about notice.       So I'll leave it to you all

      24       to --

      25                   MR. PEREZ:    Your Honor, let me just -- I'll let

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                       516-608-2400
11-15463-shl   Doc 13188
                   12876    Filed 01/04/19
                                  02/02/18 Entered 01/04/19
                                                      02/08/18 14:33:34
                                                               12:22:43   Main Document
                                         Pg 8
                                            31ofof132
                                                   51
                                                                                Page 31

       1       Mr. Robertson aggress the specifics of the settlement

       2       agreement.     With respect to your second point, other than

       3       the proofs of claim that are attached thereto, including the

       4       EEOC's proofs of claim, we are not affecting anyone's

       5       rights.    To the extent someone avails themselves of the

       6       settlement agreement and there's a settlement payment, we

       7       will receive a release.       But that's only if they avail

       8       themselves of the settlement agreement.

       9                    And, Your Honor, so -- two points.            Number one,

      10       this -- the 9019 here is really dealing as between us and

      11       the EEOC and the filed proofs of claim.               The original ask

      12       was, you know, ten times what we actually settled for.               So

      13       we think that in -- for the estate, it is certainly in the

      14       best interest of the estate.         So as it relates to the 9019

      15       factors with what's before the Court, I think we need it.

      16                    What we've really focused on is the merits of the

      17       consent decree, which another Court has already ruled on.

      18       But I'll let Mr. Robertson address the specifics of the

      19       consent decree.

      20                    THE COURT:    All right.      Thank you.

      21                    MR. ROBERTSON:     Thank you, Your Honor.         I'm Mark

      22       Robertson, American Airlines.

      23                    To the issue of exclusion of pilots, the short

      24       answer is they're not excluded.          I think this argument stems

      25       from just a misreading of the consent decree.               If you read

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                      516-608-2400
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                        Pg 9 of 132




                                     Exhibit B

                                   Agreed Order
11-15463-shl       Doc 13188
                       12898         Filed 01/04/19
                                           05/16/18 Entered 01/04/19
                                                              05/16/18 14:33:34
                                                                       14:19:14                  Main Document
                                                 PgPg
                                                    101of
                                                        of132
                                                           3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 AMR CORPORATION, et al.,                                       :       Case No. 11-15463 (SHL)
                                                                :
 Debtors.                                                       :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

                          AGREED ORDER PURSUANT TO
                FED. R. BANKR. P. 9019(a) APPROVING SETTLEMENT
           AGREEMENT RESOLVING CERTAIN PENDING EEOC LITIGATION

         Upon the motion, dated December 15, 2017 (the “Motion”),1 of AMR Corporation and its

 related debtors, as debtors and reorganized debtors (collectively, the “Debtors”), pursuant to

 Rule 9019(a) of the Federal Rules of Bankruptcy (the “Bankruptcy Rules”) for entry of an order

 approving the Consent Decree, all as more fully described in the Motion; and the Court having

 jurisdiction to consider the Motion and the relief requested therein in accordance with 28 U.S.C.

 §§ 157 and 1334 and the Amended Standing Order of Reference M-431, dated January 31, 2012

 (Preska, C.J.); and consideration of the Motion and the relief requested therein being a core

 proceeding pursuant to 28 U.S.C. § 157(b); and due and proper notice of the Motion having been

 provided, and it appearing that no other or further notice need be provided; and a hearing having

 been held to consider the relief requested in the Motion (the “Hearing”); and the Court at the

 Hearing having overruled all objections, but having stated that certain language to be used in

 notice of the Consent Decree needed to be clarified; and that after the hearing the Debtors having

 proposed certain other language to amend the Consent Decree and the Debtors having filed those

 amendments in the form of a proposed amended Consent Decree (“Amended Consent Decree“)


 1
          Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to such
 terms in the Motion.
11-15463-shl     Doc 13188
                     12898       Filed 01/04/19
                                       05/16/18 Entered 01/04/19
                                                          05/16/18 14:33:34
                                                                   14:19:14             Main Document
                                             PgPg
                                                112of
                                                    of132
                                                       3


 with this Court and with the United States District Court for the District of Arizona (“District of

 Arizona”); and the District of Arizona having issued an order on April 24, 2018 denying

 approval of the Amended Consent Decree; and the Debtors having explained these events and

 withdrawn their request for approval of the Amended Consent Decree from this Court by letter

 dated May 3, 2018 [ECF No. 12895]; and upon the record of the Hearing and all of the

 proceedings had before the Court; and the Court having found and determined that the relief

 sought in the Motion is in the best interests of the Debtors, their estates, creditors, and all parties

 in interest, and that the legal and factual bases set forth in the Motion establish just cause for the

 relief granted herein; and after due deliberation and sufficient cause appearing therefor, it is

         ORDERED that the Motion is granted as provided herein; and it is further

         ORDERED that consistent with the Court’s ruling at the Hearing, the Parties to the

 Consent Decree shall clarify in the Notice of Settlement and on the website contemplated by

 section 22(a) of the Consent Decree that the Consent Decree does not exclude pilots from the

 settlement (by revising the frequently asked questions about the claims process to be distributed

 and/or posted); and it is further

         ORDERED that, pursuant to Bankruptcy Rule 9019(a), the Consent Decree in the form

 submitted to this Court on December 15, 2017 is approved in its entirety; and it is further

         ORDERED that, in accordance with, and pursuant to, the terms of the Consent Decree,

 Plaintiffs shall hold an Allowed American Class 5- American Other General Unsecured Claim in

 the amount set forth in the Consent Decree; and it is further

         ORDERED that the claims agent is authorized to update the claims register in accordance

 with this Order and the Consent Decree; and it is further




                                                    2
11-15463-shl     Doc 13188
                     12898       Filed 01/04/19
                                       05/16/18 Entered 01/04/19
                                                          05/16/18 14:33:34
                                                                   14:19:14           Main Document
                                             PgPg
                                                123of
                                                    of132
                                                       3


        ORDERED that the Debtors are authorized to take any actions as are necessary or

 appropriate to implement and effectuate the terms of this Order; and it is further

        ORDERED that this Court shall retain jurisdiction to hear and determine all matters

 arising from or related to this Order.



 Dated: New York, New York
        May 16, 2018



                                                              /s/ Sean H. Lane
                                                              United States Bankruptcy Judge




                                                  3
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                       Pg 13 of 132




                                     Exhibit C

                               Proof of Claim No. 9676
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                       Pg 14 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                       Pg 15 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                       Pg 16 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                       Pg 17 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                       Pg 18 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                       Pg 19 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                       Pg 20 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                       Pg 21 of 132




                                     Exhibit D

                  Excerpt from December 6, 2018 Hearing Transcript
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34    Main Document
                                       Pg 22 of 132
                                                                             Page 12

       1       up-to-date version of everything, so it really captures

       2       everything and quantifies things consistent with the

       3       discussions you've been having and the things that you've

       4       put forward that you want the Court to consider.

       5                   MR. PEREZ:   Right, Your Honor.         And some of the

       6       convenience ones have now come in of the six -- of the ones

       7       that were convenience that you excluded.            We've gotten

       8       stipulations for a couple of those as indicated.

       9                   THE COURT:   All right.      But I guess am I right in

      10       saying for purposes today I don't need to worry about the

      11       convenience claims?

      12                   MR. PEREZ:   You don't have to worry about the

      13       convenience claims, Your Honor.        So in essence, Your Honor,

      14       basically we're proposing to have a reserve of 90 million.

      15       From that we're going to distribute approximately five --

      16       less than $5 million, which is the footnote in our reply,

      17       Footnote 7 I think in our reply.

      18                   THE COURT:   Is that eight?       I think it's eight.

      19                   MR. PEREZ:   Eight. I'm sorry, it's eight.         But --

      20                   THE COURT:   And it's 15 million.

      21                   MR. PEREZ:   Well, it's only five because ten of it

      22       is the EOC amount.

      23                   THE COURT:   Oh, all right.

      24                   MR. PEREZ:   And that can't be distributed until

      25       all the appeals.     So it's -- and actually that number will

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                        516-608-2400
11-15463-shl   Doc 13188    Filed 01/04/19 Entered 01/04/19 14:33:34      Main Document
                                        Pg 23 of 132
                                                                                Page 13

       1       now -- you know, the Footnote 7 will go down by a million

       2       six and Footnote 8 will go up by 700,000 as a result of the

       3       --

       4                    THE COURT:   Wait, do I have the right -- so I

       5       think Footnote 8 goes down then to 5 million, right?

       6       Because it was 15.

       7                    MR. PEREZ:   Right.

       8                    THE COURT:   And then what's the other change?

       9       Footnote 7 did you say?

      10                    MR. PEREZ:   Yeah.    So the settlement we had in the

      11       19.7, 1.6 million for the $7.5 billion one.               Well, that

      12       actually is now an allowed claim of 700,000.               So that would

      13       move down.     But the 1.6 in the 19.7 would be reduced.

      14                    THE COURT:   I gotcha.     All right.        All right.    And

      15       so does that change -- do we need to make adjustments to the

      16       numbers above for purpose of anything?               I think the amount

      17       that you're proposing is still the same.

      18                    MR. PEREZ:   The amount that we're proposing is

      19       still the same.

      20                    THE COURT:   So the claims reserve of 90 is still

      21       the same.

      22                    MR. PEREZ:   Right.

      23                    THE COURT:   Well, is that 98 now since you're not

      24       going to pay the --

      25                    MR. PEREZ:   No, Your Honor, no, no.           The 90

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                         516-608-2400
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                       Pg 24 of 132




                                     Exhibit E

                                    DCR Reply
11-15463-shl          Doc 13188
                          13157HEARING
                                 Filed 01/04/19
                                       12/03/18  Entered 01/04/19
                                                          12/03/18 14:33:34
                                                                     11:58:39 Main Document
                                        DATE AND TIME: December 6, 2018 at 10:00 a.m. (Eastern Time)
                                             Pg
                                              Pg25
                                                 1 of 66
                                                      132

 Alfredo R. Pérez
 WEIL, GOTSHAL & MANGES LLP
 700 Louisiana Street, Suite 1700
 Houston, Texas 77002
 Telephone: (713) 546-5000
 Facsimile: (713) 224-9511

 Attorney for Debtors
 and Reorganized Debtors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :         Chapter 11
                                                                :
 AMR CORPORATION, et al.,                                       :         Case No. 11-15463 (SHL)
                                                                :
                                     Debtors.                   :         (Jointly Administered)
                                                                :
                                                                :         Re: ECF No. 13119
 ---------------------------------------------------------------x

                 DEBTORS’ OMNIBUS REPLY TO OBJECTIONS TO
        DEBTORS’ RENEWED MOTION FOR ENTRY OF ORDER AUTHORIZING
     RELEASE OF EXCESS RESERVE FUNDS HELD IN DISPUTED CLAIMS RESERVE

                     AMR Corporation and its related debtors, as debtors and reorganized debtors

 (collectively, the “Debtors”), submit this omnibus reply to objections to the Debtors’ Renewed

 Motion for Entry of Order Authorizing Release of Excess Reserve Funds Held in Disputed

 Claims Reserve (ECF No. 13119) (the “Motion”).1

                     1.       Based on the Court’s November 27, 2018 ruling and stipulations filed on

 the Court’s docket resolving Disputed Claims, there are currently only $19.7 million in filed

 amounts of non-aircraft Disputed Claims subject to the Disputed Claims Reserve. Furthermore,

 all outstanding aircraft related Claims are subject to the Aircraft Subreserve.2


 1
     Capitalized terms used but not defined have the meaning ascribed to them in the Motion.
 2
   Claim 11041 (ECF No. 13116), Claims 11031 and 12527 (ECF No. 13154), and Claims 11034 and 12572
 (ECF No. 13155) were resolved after the Motion was filed. An additional eleven aircraft Claims are subject to a
 stipulated cap (ECF No. 13120). See Stipulations and Agreed Orders attached as Exhibit 1.
11-15463-shl    Doc 13188
                    13157      Filed 01/04/19
                                     12/03/18 Entered 01/04/19
                                                        12/03/18 14:33:34
                                                                 11:58:39         Main Document
                                           Pg
                                            Pg26
                                               2 of 66
                                                    132

               2.      The Disputed Claims Reserve holds shares sufficient to satisfy $522.1

 million of Disputed Claims, plus the corresponding distribution to labor from the Labor

 Allocation Reserve — twenty-six times greater than the filed amount of Disputed Claims. The

 Debtors request authority to distribute a portion of the Excess Reserve Funds from the Disputed

 Claims Reserve to AMR Equity Interest holders who have not received a distribution in over five

 years. Following the proposed distribution, the Disputed Claims Reserve will have a $90 million

 cushion to satisfy the approximately $19.7 million remaining outstanding Disputed Claims.

               3.      The chart below provides a current summary of relief requested in the

 Motion.

                                  Summary of Proposed Relief

 Category                                           Amount (in millions)
 Current Disputed Claims Reserve Balance            $522.1 (equivalent to approximately
 (excluding Aircraft Subreserve)                    16.1 million shares of New Common Stock)
 Proposed Release of Excess Reserve Funds           $432.1 (equivalent to approximately
 to Holders of AMR Equity Interests                 13.4 million shares of New Common Stock)
 Total Remaining Disputed Claims Reserve            $90.0 (equivalent to approximately
 (excluding Aircraft Subreserve)                    2.7 million shares of New Common Stock)
 Current Labor Allocation Reserve                   5.8 million shares of New Common Stock

 Proportionate Release from Labor Allocation        Approximately 4.1 million shares of
 to Holders of AMR Equity Interests                 New Common Stock
 Total Remaining Labor Allocation Reserve           Approximately 1.7 million shares of
                                                    New Common Stock
 Total Release to Holders of                        Approximately 17.4 million shares of New
 AMR Equity Interests                               Common Stock (DCR and Labor Allocation))




                                                2
11-15463-shl          Doc 13188
                          13157         Filed 01/04/19
                                              12/03/18 Entered 01/04/19
                                                                 12/03/18 14:33:34
                                                                          11:58:39                   Main Document
                                                    Pg
                                                     Pg27
                                                        3 of 66
                                                             132

                            Summary of Disputed Claims Reserve (Post-Release)

 Category                                                        Number                Amount (in millions)
 Total Filed and Scheduled Claims                                74                    $780.1

 Less Pending Distributions for                                  (22)                  ($655.8)
 Allowed Claims3
 Less Aircraft Subreserve4                                       (11)                  ($104.6)

 Total Remaining Disputed Claims5                                416                   $19.77

 Cushion8                                                        ___                   $70.3

 Total Remaining Disputed Claims Reserve                                               $90.0
 (excluding Aircraft Subreserve)

                     4.       Below is also an updated chart of the remaining twelve Disputed Claims

 with an unliquidated component.9 This chart shows that only the APA and the TWU, who did

 not object to the Motion, have unliquidated Claims subject to the Disputed Claims Reserve. All

 other Claims are either valued by the claimant (Robert Mawhinney), dismissed by court order

 (Westways), or are post-petition or convenience class Claims that, to the extent allowed, will be

 satisfied in cash as permitted under the Plan.



 3
   Reflects Claims that have been settled and will be distributed at the next interim distribution. The filed amount of
 the Claims totaled $655 million and were settled for less than $15 million in the aggregate.
 4
     Claims are covered by the Aircraft Subreserve, which is not affected by this Motion.
 5
   The remaining Disputed Claims includes eleven aircraft claims, not previously included, that have been capped at
 $20,000 each by the proposed Stipulation and Agreed Order (ECF No. 13120). A summary presentation of the
 remaining Claims is attached as Exhibit 2.

 6
  Eight Claims are Convenience Class Claims that will be satisfied in cash and not from the Disputed Claims
 Reserve.
 7
     For purposes of this Motion, Proof of Claim No. 7639 is reserved at the full $1.6 million.
 8
     Cushion covers remaining Disputed Claims and the $15 million settled Claims pending distribution.
 9
  Four TWU unliquidated Disputed Claims were recently settled by stipulation at ECF Nos. 13154 and 13155. The
 Debtors are working with the TWU to resolve the remaining Claims, which are based on closed grievances.


                                                             3
11-15463-shl    Doc 13188
                    13157   Filed 01/04/19
                                  12/03/18 Entered 01/04/19
                                                     12/03/18 14:33:34
                                                              11:58:39     Main Document
                                        Pg
                                         Pg28
                                            4 of 66
                                                 132

 Claim
          Creditor Name       Filed Amt.                        Claim
  No.
                                             Unliquidated component for “Excluded Claims”
                                             described in the Claim.

           Allied Pilots    $2,699,952.00 + Claim originally listed 20 open grievances, of
 13866
           Association        unliquidated  which only 6 remain. Although 2/3 of the claim
                                            has been resolved, the Debtors have never
                                            sought a reduction in the filed amount of the
                                            claim.
                                            Post-petition claim (long-term disability
                                            benefits) that will not be satisfied from the
  7319     Leslie Vetter      Unliquidated
                                            Disputed Claims Reserve. Claim is attached
                                            as Exhibit 3.
                                            Claim is for lost luggage plus special drawing
                              $1,758.92 +   rights under Montreal Convention.
  3825    Sigurd Reinton
                              unliquidated  Convenience class claim that will not be
                                            satisfied from the Disputed Claims Reserve.
                                            Claim is for an amount ranging from
                                            $2,000,000 to $10,025,778.33. The Debtors
                                            used the higher amount of claimant’s estimate
                                            to make sure any unliquidated portion was
            Robert          $10,025,778.33
  6811                                      addressed.
           Mawhinney         (unliquidated)
                                             Mawhinney values his claim at $10,025,778.33
                                             in court pleadings. See Mawhinney Objection,
                                             p. 1, attached as Exhibit 4.
                                             Claim is for grievances, which have been
                             $2,135.96 +     marked as closed on the TWU International
 11040   TWU Local 505
                             unliquidated    Docket. Convenience class claim that will not
                                             be satisfied from Disputed Claims Reserve.
                                             Claim is for grievances, which have been
                             $5,498.40 +     marked as closed on the TWU International
 11039   TWU Local 510
                             unliquidated    Docket. Convenience class claim that will not
                                             be satisfied from Disputed Claims Reserve.
                                             Claim is for one grievance, which has been
           TWU Local
 11044                       Unliquidated    marked as closed on the TWU International
            569/510
                                             Docket.
                                             Claim is for grievances, which have been
                            $885,385.03 +
 11038   TWU Local 512                       marked as closed on the TWU International
                             unliquidated
                                             Docket.
                                             Claim is based on grievance for license retro
                             $3,200.00 +
 11406         Troy Ott                      pay. Convenience class claim that will not be
                             unliquidated
                                             satisfied from Disputed Claims Reserve.




                                            4
11-15463-shl      Doc 13188
                      13157       Filed 01/04/19
                                        12/03/18 Entered 01/04/19
                                                           12/03/18 14:33:34
                                                                    11:58:39               Main Document
                                              Pg
                                               Pg29
                                                  5 of 66
                                                       132

                                                       An uncontested order dismissing this case was
            Westways World
                                                       entered on November 8, 2018. See Exhibit 5
              Travel, and           $96,789.19 +
 11409                                                 attached. Following the appeal window,
            Sundance Travel         unliquidated
                                                       Debtors will file an objection to expunge this
                Service
                                                       claim as fully adjudicated.
                                                       The Debtors have won the case with Southeast
                                                       Aero S.A. that was pending in the Ecuador
             Southeast Aero                            Justice Civil Court and are now awaiting a
  5168                              $200,000.00
                  S.A.                                 decision in the plaintiff’s appeal.

                                                       Claimant did not object to the Motion.
                                                       Claimant did not object to the Motion.
 11407     Christopher Wyre          $2,930.00
                                                       Convenience class claim that will not be
                                                       satisfied from the Disputed Claims Reserve.

                 5.      The few objections to the Motion are grouped into three different

 categories: (1) the objection of the Allied Pilots Association and the Association of Professional

 Flight Attendants (ECF No. 13141) (the “APA/APFA Objection”); (2) the objection of

 Lawrence Meadows (ECF No. 13151) and Robert Mawhinney (ECF No. 13148) (collectively,

 the “Meadows and Mawhinney Objections”); and (3) the near identical objections of certain

 individuals with disallowed claims (collectively, the “Individual Objections”).10

                 6.      The APA/APFA Objection confirms that these parties will object to any

 meaningful distribution to AMR Equity Interest holders regardless of the large amount of Excess

 Reserve Funds. The Debtors have worked with the APA since August 2018 to address their

 stated concerns to a distribution of Excess Reserve Funds. The Debtors responded to all

 information requests and held numerous calls with counsel to the APA. The Debtors are also

 working with the APFA to resolve its Disputed Claim. The APA/APFA Objection does not

 dispute that there are Excess Reserve Funds. Rather, the objection primarily speculates about the

 10
   Objections were filed by Patricia McCreary (ECF No. 13127), Danyale Thomas (ECF No. 13129), Craig Chisum
 (ECF No. 13130), Larry Crow (ECF No. 13131), Jason Clyma (ECF No. 13132), Tim Riherd (ECF No. 13133),
 Curtis Long (ECF No. 13134), Peggy Long (ECF No. 13135), Laraine Broadland (ECF No. 13136), Randal
 Attebury (ECF No. 13137), Michael Caudle (ECF No. 13142), Richard Irving (ECF No. 13143), Jennifer McCreary
 (ECF No. 13144), Rita Huffstutler (ECF No. 13145), Larry Blackwell (ECF No. 13146), Kyle Perryman
 (ECF No. 13147), Eric Keys (ECF No. 13149), Brian Ingram (ECF No. 13150), Russell Hartman (ECF No. 13152),
 and Jay Jackson (ECF No. 13153).

                                                      5
11-15463-shl         Doc 13188
                         13157      Filed 01/04/19
                                          12/03/18 Entered 01/04/19
                                                             12/03/18 14:33:34
                                                                      11:58:39          Main Document
                                                Pg
                                                 Pg30
                                                    6 of 66
                                                         132

     rights and potential actions of creditors who did not object to the Motion. Each of the four issues

     raised in the APA/APFA Objection — (1) the remaining Disputed Claims, (2) the resolved

     claims pending distribution, (3) the pending objection claims, and (4) the aircraft claims —

     should be overruled because they do not provide a legal or equitable basis to deny the relief

     requested. A revised proposed order, filed contemporaneously with this Reply and attached as

     Exhibit 6, also ensures that the Debtors will only make the proposed distribution requested in the

     Motion.

                     7.    The Meadows and Mawhinney Objections are based on an erroneous

     contention that the proposed distribution would “give AMR carte blanche authority to distribute

     funds to exhaustion, or near exhaustion” and ask the Court to not grant the Motion until all

     Claims are finally resolved. See Mawhinney Objection, p. 1; Meadows Objection, p. 3. These

     objections fail to recognize the proposed $90 million cushion for remaining Disputed Claims and

     are otherwise addressed in the revised proposed order. The Meadows Objection also expressed

     concern about a distribution on EEOC Proof of Claim No. 13919 settled under the Order at ECF

     No. 12898. The Debtors will not make the pending $9.8 million distribution on the EEOC Claim

     until Mr. Meadows’ appeal 1:18-cv-06149-RA is adjudicated. Therefore, his argument is

     rendered moot, and, in effect, increases the proposed Disputed Claims Reserve cushion by $9.8

     million pending resolution of the Meadows appeal. Finally, the Individual Objections should be

     overruled because they are based on Claims disallowed under the Court’s November 27, 2018

     ruling.

                                                   Reply

I.             The APA/APFA Objection Should Be Overruled

                     8.    Since filing the Motion, that Debtors resolved an additional six Claims —

     Claim 11041 (ECF No. 13116), Claims 11031 and 12527 (ECF No. 13154), Claims 11034 and

     12572 (ECF No. 13155), and Claim 3279 (confidential settlement) — bringing the total number
                                                     6
11-15463-shl       Doc 13188
                       13157        Filed 01/04/19
                                          12/03/18 Entered 01/04/19
                                                             12/03/18 14:33:34
                                                                      11:58:39                 Main Document
                                                Pg
                                                 Pg31
                                                    7 of 66
                                                         132

 of remaining Disputed Claims to forty-one.11 Of those forty-one Disputed Claims, the APA

 takes issue with twelve — ten unliquidated and two liquidated. See APA/APFA Objection,

 § I.C.4.

                  9.       The APA/APFA argue that the number of outstanding unliquidated

 Disputed Claims may not be covered by the proposed cushion. But, as reflected in the updated

 chart above, the APA and the TWU are the only creditors with an unliquidated Disputed Claim

 subject to the Disputed Claims Reserve. The TWU did not object to the Motion and the Debtors

 are working to resolve these Claims, which are all based on closed grievance cases. The APA’s

 Claim is for $2.6 million plus an unliquidated component that is more than adequately covered

 by the cushion. Even the APA doesn’t argue to the contrary. The APA’s unliquidated Claim is

 not a valid basis to deny the Motion.

                  10.      The APA/APFA also complain that the Motion does not individually

 identify each of the “resolved claims,” does not expressly state what portion of the distributions

 will be provided to labor, and does not state exactly when distribution for the resolved claims

 will take place. See APA/APFA Objection, § I.C.1. But, as noted in the Motion, the plain

 language of the Plan states what portion of the distributions will be provided to labor. See

 Motion, ¶ 12; Plan, § 1.21. And the Motion itself addresses timing, stating that distributions for

 allowed claims “will be distributed at the next interim distribution.” See Motion, ¶ 5 n.4.

 Accordingly, if the Court grants the Motion, the Debtors will distribute the Labor Allocation, as

 allowed under the Plan, for Allowed Claims totaling approximately $5 million at the next interim

 distribution. Finally, the Debtors provided the APA with a spreadsheet individually identifying

 each of the resolved claims on October 11, 2018, and followed up by providing proofs of claim

 and non-confidential settlements, upon the APA’s request, on October 13, 2018. The APFA

 11
   Since the filing of the Motion, the Debtors have resolved six Claims (36-6=30) and moved eleven Claims from the
 Aircraft Subreserve bucket to the Disputed Claims bucket to address concerns of the APA (30+11=41).

                                                        7
11-15463-shl      Doc 13188
                      13157      Filed 01/04/19
                                       12/03/18 Entered 01/04/19
                                                          12/03/18 14:33:34
                                                                   11:58:39        Main Document
                                             Pg
                                              Pg32
                                                 8 of 66
                                                      132

 never requested such information. Any concerns regarding the identity and nature of the

 resolved claims pending distribution were addressed prior to the filing of the Motion.

                  11.    Furthermore, as recognized in the APA/APFA Objection, all “pending

 objection claims” listed in the Motion were disallowed under the Court’s November 27, 2018

 ruling. See APA/APFA Objection, § I.C.2. Once a claim has been disallowed and expunged, the

 Debtors are not required to reserve for it in the Disputed Claims Reserve. Order Confirming

 Plan, ¶ 45. Nevertheless, the $90 million cushion remaining in the Disputed Claims Reserve will

 satisfy all contested pending objection claims. Thus, contrary to their assertion, no ambiguity or

 unpredictability remains. See Motion, ¶ 5 (listing $44 million in pending objections);

 APA/APFA Objection, § I.C.2.

                  12.    Finally, the APA/APFA’s objections on the basis of aircraft claims are

 moot. The Debtors have entered into a proposed Stipulation and Agreed Order

 (ECF No. 13120), capping eleven of the twenty-two aircraft Claims at $220,000, which nullifies

 any concerns of estimation. See APA/APFA Objection, § I.C.3. In addition, the revised

 proposed order clarifies that the Debtors may only distribute shares of New Common Stock from

 the Aircraft Subreserve for Claims Allowed under the Plan or by order of the Court.

 See Exhibit 5.

                  13.    The APA/APFA admit that distribution is proper when there has been

 resolution of enough Disputed Claims to create an excess in the DCR. See APA/APFA

 Objection, Preliminary Statement. Currently there is an excess in the DCR that is twenty-six

 times the filed amount of remaining Disputed Claims. Thus, distribution of the Excess Reserve

 Funds is appropriate.




                                                  8
  11-15463-shl          Doc 13188
                            13157        Filed 01/04/19
                                               12/03/18 Entered 01/04/19
                                                                  12/03/18 14:33:34
                                                                           11:58:39                Main Document
                                                     Pg
                                                      Pg33
                                                         9 of 66
                                                              132

 II.            The Meadows and Mawhinney Objections Should Be Overruled

                        14.     The Meadows and Mawhinney Objections should be overruled because

       they argue against relief that the Debtors did not request. The Mawhinney Objection states:

                        RSMawhinney does not have any faith that AMR will protect the
                        funds from being exhausted before the resolution of all disputed
                        claims. The proposed Order appears to give AMR carte blanche
                        authority to disburse funds to exhaustion, or near exhaustion.

       See Mawhinney Objection, p. 1. Similarly, the Meadows’ Objection complains, “there are

       several contested appeals, which contest the EEOC Consent Decree, and its proposed

       expungement and allowance of $100M in claims, as valued by the EEOC and admitted by

       Debtors’ Counsel.”12 The revised proposed order includes language that resolves any ambiguity

       on this point. Thus, the concerns raised in the Meadows and Mawhinney Objections are moot.

III.           The Individual Objections Should be Overruled

                        15.     The Individual Objections do not object to the relief requested in the

       Motion, but rather to the disallowance and expungement of their Claims. Each of the Individual

       Objections were filed by parties whose Claims were disallowed and expunged pursuant to the

       Debtors’ 189th Omnibus Objection to Claims. See, e.g., Objection of Patricia McCreary

       (ECF No. 13127). As such, the Individual Objections should be overruled.




       12
         The EEOC Consent Decree settled an unliquidated claim filed by the EEOC for $9.8 million. The Debtors are
       unsure where the $100 million valuation Meadows attaches to the claim arose.


                                                             9
11-15463-shl      Doc 13188
                      13157       Filed 01/04/19
                                        12/03/18 Entered 01/04/19
                                                           12/03/18 14:33:34
                                                                    11:58:39     Main Document
                                              Pg
                                               Pg34
                                                  10of
                                                     of132
                                                        66

                                             Conclusion

                 16.     The Debtors respectfully request that this Court overrule the APA/APFA

 Objection, the Meadows and Mawhinney Objections, and the Individual Objections, authorize

 the Debtors to distribute the Excess Reserve Funds from the Disputed Claims Reserve, and grant

 such other and further relief as is just.

 Dated: December 3, 2018
        Houston, Texas
                                              /s/ Alfredo R. Pérez
                                              Alfredo R. Pérez
                                              WEIL, GOTSHAL & MANGES LLP
                                              700 Louisiana Street, Suite 1700
                                              Houston, Texas 77002
                                              Telephone: (713) 546-5000
                                              Facsimile: (713) 224-9511

                                              Attorney for Debtors
                                              and Reorganized Debtors




                                                10
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg35
                                           11of
                                              of132
                                                 66




                                      Exhibit 1

                           Stipulations and Agreed Orders
11-15463-shl   Doc 13188
                   13116
                   13157   Filed 01/04/19
                                 11/07/18 Entered 01/04/19
                                 12/03/18           11/07/18 14:33:34
                                                    12/03/18 19:50:57
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                         Pg
                                          36
                                           12
                                            1of
                                              of132
                                                 2
                                                 66
11-15463-shl   Doc 13188
                   13116
                   13157   Filed 01/04/19
                                 11/07/18 Entered 01/04/19
                                 12/03/18           11/07/18 14:33:34
                                                    12/03/18 19:50:57
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                         Pg
                                          37
                                           13
                                            2of
                                              of132
                                                 2
                                                 66
11-15463-shl   Doc 13188
                   13154
                   13157   Filed 01/04/19
                                 11/29/18 Entered 01/04/19
                                 12/03/18           11/29/18 14:33:34
                                                    12/03/18 17:36:28
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                         Pg
                                          38
                                           14
                                            1of
                                              of132
                                                 5
                                                 66
11-15463-shl   Doc 13188
                   13154
                   13157   Filed 01/04/19
                                 11/29/18 Entered 01/04/19
                                 12/03/18           11/29/18 14:33:34
                                                    12/03/18 17:36:28
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                         Pg
                                          39
                                           15
                                            2of
                                              of132
                                                 5
                                                 66
11-15463-shl   Doc 13188
                   13154
                   13157   Filed 01/04/19
                                 11/29/18 Entered 01/04/19
                                 12/03/18           11/29/18 14:33:34
                                                    12/03/18 17:36:28
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                         Pg
                                          40
                                           16
                                            3of
                                              of132
                                                 5
                                                 66
11-15463-shl     Doc 13188
                     13154
                     13157   Filed 01/04/19
                                   11/29/18 Entered 01/04/19
                                   12/03/18           11/29/18 14:33:34
                                                      12/03/18 17:36:28
                                                               11:58:39   Main Document
                                         Pg
                                          Pg
                                           Pg
                                            41
                                             17
                                              4of
                                                of132
                                                   5
                                                   66




          29th




      /s/ Sean H. Lane
11-15463-shl   Doc 13188
                   13154
                   13157   Filed 01/04/19
                                 11/29/18 Entered 01/04/19
                                 12/03/18           11/29/18 14:33:34
                                                    12/03/18 17:36:28
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                         Pg
                                          42
                                           18
                                            5of
                                              of132
                                                 5
                                                 66
11-15463-shl   Doc 13188
                   13155
                   13157   Filed 01/04/19
                                 11/29/18 Entered 01/04/19
                                 12/03/18           11/29/18 14:33:34
                                                    12/03/18 17:38:14
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                         Pg
                                          43
                                           19
                                            1of
                                              of132
                                                 5
                                                 66
11-15463-shl   Doc 13188
                   13155
                   13157   Filed 01/04/19
                                 11/29/18 Entered 01/04/19
                                 12/03/18           11/29/18 14:33:34
                                                    12/03/18 17:38:14
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                         Pg
                                          44
                                           20
                                            2of
                                              of132
                                                 5
                                                 66
11-15463-shl   Doc 13188
                   13155
                   13157   Filed 01/04/19
                                 11/29/18 Entered 01/04/19
                                 12/03/18           11/29/18 14:33:34
                                                    12/03/18 17:38:14
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                         Pg
                                          45
                                           21
                                            3of
                                              of132
                                                 5
                                                 66
11-15463-shl     Doc 13188
                     13155
                     13157   Filed 01/04/19
                                   11/29/18 Entered 01/04/19
                                   12/03/18           11/29/18 14:33:34
                                                      12/03/18 17:38:14
                                                               11:58:39   Main Document
                                         Pg
                                          Pg
                                           Pg
                                            46
                                             22
                                              4of
                                                of132
                                                   5
                                                   66




          29th




      /s/ Sean H. Lane
11-15463-shl   Doc 13188
                   13155
                   13157   Filed 01/04/19
                                 11/29/18 Entered 01/04/19
                                 12/03/18           11/29/18 14:33:34
                                                    12/03/18 17:38:14
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                         Pg
                                          47
                                           23
                                            5of
                                              of132
                                                 5
                                                 66
11-15463-shl   Doc 13188
                   13120
                   13157   Filed 01/04/19
                                 11/19/18 Entered 01/04/19
                                 12/03/18           11/19/18 14:33:34
                                                    12/03/18 12:51:41
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                        Pg48
                                           24
                                           1 of
                                              of11
                                                132
                                                 66
11-15463-shl   Doc 13188
                   13120
                   13157   Filed 01/04/19
                                 11/19/18 Entered 01/04/19
                                 12/03/18           11/19/18 14:33:34
                                                    12/03/18 12:51:41
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                        Pg49
                                           25
                                           2 of
                                              of11
                                                132
                                                 66
11-15463-shl   Doc 13188
                   13120
                   13157   Filed 01/04/19
                                 11/19/18 Entered 01/04/19
                                 12/03/18           11/19/18 14:33:34
                                                    12/03/18 12:51:41
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                        Pg50
                                           26
                                           3 of
                                              of11
                                                132
                                                 66
11-15463-shl   Doc 13188
                   13120
                   13157   Filed 01/04/19
                                 11/19/18 Entered 01/04/19
                                 12/03/18           11/19/18 14:33:34
                                                    12/03/18 12:51:41
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                        Pg51
                                           27
                                           4 of
                                              of11
                                                132
                                                 66
11-15463-shl   Doc 13188
                   13120
                   13157   Filed 01/04/19
                                 11/19/18 Entered 01/04/19
                                 12/03/18           11/19/18 14:33:34
                                                    12/03/18 12:51:41
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                        Pg52
                                           28
                                           5 of
                                              of11
                                                132
                                                 66
11-15463-shl   Doc 13188
                   13120
                   13157   Filed 01/04/19
                                 11/19/18 Entered 01/04/19
                                 12/03/18           11/19/18 14:33:34
                                                    12/03/18 12:51:41
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                        Pg53
                                           29
                                           6 of
                                              of11
                                                132
                                                 66
11-15463-shl   Doc 13188
                   13120
                   13157   Filed 01/04/19
                                 11/19/18 Entered 01/04/19
                                 12/03/18           11/19/18 14:33:34
                                                    12/03/18 12:51:41
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                        Pg54
                                           30
                                           7 of
                                              of11
                                                132
                                                 66
11-15463-shl   Doc 13188
                   13120
                   13157   Filed 01/04/19
                                 11/19/18 Entered 01/04/19
                                 12/03/18           11/19/18 14:33:34
                                                    12/03/18 12:51:41
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                        Pg55
                                           31
                                           8 of
                                              of11
                                                132
                                                 66
11-15463-shl   Doc 13188
                   13120
                   13157   Filed 01/04/19
                                 11/19/18 Entered 01/04/19
                                 12/03/18           11/19/18 14:33:34
                                                    12/03/18 12:51:41
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                        Pg56
                                           32
                                           9 of
                                              of11
                                                132
                                                 66
11-15463-shl   Doc 13188
                   13120
                   13157   Filed 01/04/19
                                 11/19/18 Entered 01/04/19
                                 12/03/18           11/19/18 14:33:34
                                                    12/03/18 12:51:41
                                                             11:58:39   Main Document
                                       Pg
                                        Pg57
                                           10of
                                           33 of132
                                                 11
                                                 66
11-15463-shl   Doc 13188
                   13120
                   13157   Filed 01/04/19
                                 11/19/18 Entered 01/04/19
                                 12/03/18           11/19/18 14:33:34
                                                    12/03/18 12:51:41
                                                             11:58:39   Main Document
                                       Pg
                                        Pg58
                                           11of
                                           34 of132
                                                 11
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg59
                                           35of
                                              of132
                                                 66




                                      Exhibit 2

                               Claims Walk (12.3.2018)
         11-15463-shl   Doc 13188
                            13157   Filed 01/04/19
                                          12/03/18 Entered 01/04/19
                                                             12/03/18 14:33:34
                                                                      11:58:39   Main Document
                                                Pg
                                                 Pg60
                                                    36of
                                                       of132
                                                          66




In re AMR Corporation
December 6, 2018 Hearing
                11-15463-shl   Doc 13188
                                   13157   Filed 01/04/19
                                                 12/03/18 Entered 01/04/19
                                                                    12/03/18 14:33:34
                                                                             11:58:39   Main Document
                                                       Pg
                                                        Pg61
                                                           37of
                                                              of132
                                                                 66

Status Update – December 6, 2018

                           November 27, 2018, Hearing Recap
  The Court issued a judicial ruling, granting the 189th Omnibus Objection to Claims, the 194th
   Omnibus Objection to Claims, and the Debtors’ Objection to Proof of Claim No. 7639,
   disallowing and expunging a total of 197 claims.
  The Court granted the uncontested omnibus objections to 35 aircraft claims.
       Granted the 105th Omnibus (General Indemnity)
       Granted the 106th Omnibus (Aircraft TIA)
       Granted the 118th Omnibus (Aircraft Owner Trustee)
       Granted the 120th Omnibus (Aircraft Owner Trustee)
       Granted Objection to Claim Nos. 12143 and 11173




                                                         1
                11-15463-shl   Doc 13188
                                   13157   Filed 01/04/19
                                                 12/03/18 Entered 01/04/19
                                                                    12/03/18 14:33:34
                                                                             11:58:39   Main Document
                                                       Pg
                                                        Pg62
                                                           38of
                                                              of132
                                                                 66

Status Update – December 6, 2018

                       Since the Renewed DCR Motion Filing
  TWU Claim No. 11041 withdrawn (ECF No. 13116).
  TWU Claim Nos. 11031, 11034, 12527 and 12572 settled (ECF Nos. 13154 and 13155).
  Claim 3279 resolved by confidential settlement.
  The Debtors and U.S. Bank National Association, Wilmington Trust Company, AT&T Credit
   Holdings Inc., and UnionBanCal Leasing Corporation filed a proposed Stipulation and Agreed
   Order capping Claim Nos. 6740, 6741, 6742, 6743, 6744, 6746, 6747, 6748, 6749, 6750, and 12529
   at $20,000 each (ECF No. 13120).
  Westways World Travel, and Sundance Travel case dismissed on uncontested basis.
  Prefunding and stock option portions of Proof of Claim No. 7639 disallowed and expunged.
  Ninth Circuit Court of Appeals affirms District Court for the Southern District of California ruling
   in favor of Debtors in Robert Mawhinney’s appeal. Motion for stay of mandate pending the filing
   of petition for certiorari denied on November 16, 2018.




                                                         2
                    11-15463-shl   Doc 13188
                                       13157   Filed 01/04/19
                                                     12/03/18 Entered 01/04/19
                                                                        12/03/18 14:33:34
                                                                                 11:58:39   Main Document
                                                           Pg
                                                            Pg63
                                                               39of
                                                                  of132
                                                                     66

Status Update – December 6, 2018
 Number of Active Claims on Register as of Nov. 15                  290                       $7,813,331,8941

 Aircraft Related Claims                                            (11)                       ($104,617,047)

                                                                     279                       $7,708,714,847

 Claims Capped or Disallowed Per Court Order
   189th Omnibus (Retiree Benefits) (ECF No. 12910)                 (189)                       ($26,394,657)
   TWU Objection (Local 514) (Claim 7639)                              -                    ($7,498,400,000)2
   194th Omnibus (Employee Stock & Benefits) (ECF No. 13087)          (8)                       ($2,204,841)3
   105th Omnibus (General Indemnity) (ECF No. 13101)                 (17)                           ($47,573)
   106th Omnibus (Aircraft TIA) (ECF No. 13102)                       (2)                                   -
   118th Omnibus (Aircraft Owner Trustee) (ECF No. 13104)            (12)                       ($13,881,616)
   120th Omnibus (Aircraft Owner Trustee) (ECF No. 13106)              (2)                                  -
   Claim Nos. 12143 / 11173 (ECF Nos. 13103 and 13105)                 (2)                       ($1,232,192)
   Aircraft Claims (ECF No. 13120)                                         -                  ($145,605,230)4
                                                                        47                        $20,948,738

  1 Filed amounts only; does not include any unliquidated component.
  2 Claim No. 7639 filed at $7.5 billion and reduced by Stipulation and Agreed Order to a maximum of $1.6 million.

  3 Eight claims disallowed and expunged and Claim No. 11351, which was filed at $52,662, reduced by Court order to a maximum

  of $13,165.50. Two claims subject to potential additional award.
  4 Eleven aircraft proofs of claim were filed at $145,825,230. Proposed Stipulation and Agreed Order reduces claims to a

  maximum of $20,000 per claim or $220,000 total. ($145,825,230 - $220,000 = $145,605,230 reduction).

                                                             3
                        11-15463-shl   Doc 13188
                                           13157   Filed 01/04/19
                                                         12/03/18 Entered 01/04/19
                                                                            12/03/18 14:33:34
                                                                                     11:58:39   Main Document
                                                               Pg
                                                                Pg64
                                                                   40of
                                                                      of132
                                                                         66

Status Update – December 6, 2018
 Total Claims (from prior slide)                                         47                         $20,948,738

 Claims Settled
     Claim Nos. 11031 and 12527 – TWU Local 567 (ECF No. 13154) (2)                                  ($487,284)
     Claim Nos. 11034 and 12572 – TWU Local 513 (ECF No. 13155) (2)                                  ($218,398)
     Claim No. 11041 – TWU Local 502 (ECF No. 13116)                    (1)                          ($286,975)
     Claim No. 3279 – Marcus Jackson                                    (1)                          ($300,000)

                                                                         41                          $19,656,081


       Remaining Claims
     Union Claims                                                        (8)1                       ($7,192,971)
     Employee General                                                   (11)2                      ( $1,102,004)
     Prepetition Litigation                                              (5)                       ($11,122,023)
     Miscellaneous Prepetition Claims                                    (6)                           ($19,083)
     Aircraft Claims                                                    (11)                         ($220,000)

                                                                           0                                    $0




    1 Additional 2 claims are TWU Local 514 (Claim No. 11037), which is subject to settlement discussions and TWU Local 514
    (Claim No. 7639), which is valued at $1.6 million for the purpose of the Motion.
    2 Additional claims is Timothy Hall (Claim No. 11351), which was reduced to $13,165.50 by Court order (ECF No. 13087).



                                                                 4
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg65
                                           41of
                                              of132
                                                 66




                                      Exhibit 3

                                Vetter Proof of Claim
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg66
                                           42of
                                              of132
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg67
                                           43of
                                              of132
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg68
                                           44of
                                              of132
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg69
                                           45of
                                              of132
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg70
                                           46of
                                              of132
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg71
                                           47of
                                              of132
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg72
                                           48of
                                              of132
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg73
                                           49of
                                              of132
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg74
                                           50of
                                              of132
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg75
                                           51of
                                              of132
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg76
                                           52of
                                              of132
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg77
                                           53of
                                              of132
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg78
                                           54of
                                              of132
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg79
                                           55of
                                              of132
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg80
                                           56of
                                              of132
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg81
                                           57of
                                              of132
                                                 66




                                      Exhibit 4

                                Mawhinney Objection
11-15463-shl   Doc 13188
                   13148
                   13157   Filed 01/04/19
                                 11/29/18 Entered 01/04/19
                                 12/03/18           11/29/18 14:33:34
                                                    12/03/18 15:39:26
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                         Pg
                                          82
                                           58
                                            1of
                                              of132
                                                 2
                                                 66
11-15463-shl   Doc 13188
                   13148
                   13157   Filed 01/04/19
                                 11/29/18 Entered 01/04/19
                                 12/03/18           11/29/18 14:33:34
                                                    12/03/18 15:39:26
                                                             11:58:39   Main Document
                                       Pg
                                        Pg
                                         Pg
                                          83
                                           59
                                            2of
                                              of132
                                                 2
                                                 66
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg84
                                           60of
                                              of132
                                                 66




                                      Exhibit 5

                                  Westways Order
Case
 11-15463-shl
     5:99-cv-00386-RT-AIJ
               Doc 13188
                   13157 Document
                          Filed 01/04/19
                                12/03/18
                                     356 Filed
                                           Entered
                                                11/08/18
                                                   12/03/18
                                                   01/04/19
                                                          Page
                                                            11:58:39
                                                            14:33:34
                                                               1 of 2 Page
                                                                      Main Document
                                                                           ID #:12095
                                      Pg
                                       Pg85
                                          61of
                                             of132
                                                66



  1   ROBERT P. BERRY, SBN 220271
        rberry@berrysilberberg.com
  2   BERRY SILBERBERG STOKES PC                                  FILED
                                                              U.S. DISTRICT COURT
      16150 Main Circle Drive
  3   Suite 120
  4   St. Louis, MO 63017                                         :-'-8118
      Telephone: (314) 480-5882
  5   Facsimile: (314) 480-5884                               DISTRICT OF CALIFORNIA
                                                                             DEPUTY
  6   CAROL M. SILBERBERG, SBN 217658
        csilberberg@berrysilberberg.com
  7   BERRY SILBERBERG STOKES PC
      155 N. Lake Ave., Suite 800
  8   Pasadena, CA 91101
      Telephone: (213) 986-2688
  9   Facsimile: (213) 986-2677
 10
      AttofI!e_ys for Defendant
 11   AMERICAN AIRLINES, INC.,
 12
 13
                              UNITED STATES DISTRICT COURT
 14
                            CENTRAL DISTRICT OF CALIFORNIA
 15
 16
      WESTWAYS WORLD TRAVEL, and                 CASE NO. 99-cv-RT 386
 17   SUNDANCE TRAVEL SERVICE,
      individually and on behalf of all others   r-l!ROPOSEo(ORDER GRANTING
 18   similar situated,                          REQUEST Tb.REOPEN "CLOSED"
                                                 CASE TO DISMISS PURSUANT TO
 19                      Plaintiff,              RULE 4l(b)
 20         v.                                   Judge: Currently Unassigned
 21   AMR CORPORATION AMERICAN
      AIRLINES, INC. AMERICAN EAGLE
 22   HOLDING CORPORATION,                       Date: December 11, 2018
      AIRLINES REPORTING                         Time: 9:30 a.m.
 23   CORPORATION and SABRE INC.,
 24                      Defendants.
 25
 26
 27
 28


            [PROPOSED] ORDER GRANTING REQUEST TO REOPEN CASE
Case
 11-15463-shl
     5:99-cv-00386-RT-AIJ
               Doc 13188
                   13157 Document
                          Filed 01/04/19
                                12/03/18
                                     356 Filed
                                           Entered
                                                11/08/18
                                                   12/03/18
                                                   01/04/19
                                                          Page
                                                            11:58:39
                                                            14:33:34
                                                               2 of 2 Page
                                                                      Main Document
                                                                           ID #:12096
                                      Pg
                                       Pg86
                                          62of
                                             of132
                                                66



  1                                    [PROPOSED]ORDER
  2          Upon consideration of the briefing relating to this matter and the Court's file in
  3   this action, the Request by the American Airlines, Inc. to reopen this matter is
  4   GRANTED.
  5         The Court hereby DISMISSES this action with prejudice as to all Defendants
  6   pursuant to Federal Rule of Civil Procedure Rule 41(b).
  7              in the alternative]
  8          The C    thereby Orders Plaintiffs to Show Cause as to why this case should not
  9   be dismissed pursu     to Federal Rule of Civil Procedure Rule 41(b). Plaintiffs'
 10   response to the Court's Or       to Show Cause shall be filed on or before
 11                     . Plaintiffs' failur    file a response will result in this action being
 12   dismissed with prejudice as to all Defendants.        endants may file a reply to
 13   Plaintiffs' response to the Order to Show Cause within fourtee       14) days after any
 14   such response is filed and served.
 15
 16          IT IS SO ORDERED.
 17
 18 ' Dated: I ~ ~ ° ~ ~ ~
 19
 20
                                                                                   .
 21
                                               ~/
                                                                ~ ~I ~„~
 22
                                               UNITED STATES DISTRICT COURT JUDGE
 23
 24
 25
 26
 27
 28

                                  1
            [PROPOSED]ORDER GRANTING REQUEST TO REOPEN CASE
11-15463-shl   Doc 13188
                   13157   Filed 01/04/19
                                 12/03/18 Entered 01/04/19
                                                    12/03/18 14:33:34
                                                             11:58:39   Main Document
                                       Pg
                                        Pg87
                                           63of
                                              of132
                                                 66




                                      Exhibit 6

                               Revised Proposed Order
11-15463-shl          Doc 13188
                          13157      Filed 01/04/19
                                           12/03/18 Entered 01/04/19
                                                              12/03/18 14:33:34
                                                                       11:58:39                  Main Document
                                                 Pg
                                                  Pg88
                                                     64of
                                                        of132
                                                           66




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                 :
 In re                                                           :     Chapter 11 Case No.
                                                                 :
 AMR CORPORATION, et al.,                                        :     11-15463 (SHL)
                                                                 :
                                     Debtors.                    :     (Jointly Administered)
                                                                 :
 ---------------------------------------------------------------x

                   ORDER AUTHORIZING RELEASE OF EXCESS RESERVE
                      FUNDS HELD IN DISPUTED CLAIMS RESERVE

                     Upon the motion, dated November 15, 2018, 1 of AMR Corporation and its related

 debtors, as debtors and reorganized debtors (collectively, the “Debtors”), under section 105(a) of

 the Bankruptcy Code and Bankruptcy Rule 3021, for entry of an order authorizing the release of

 certain excess reserves held in the Disputed Claims Reserve; and a hearing having been held to

 consider the relief requested; and upon the record of the hearing and all of the proceedings before

 the Court; and the Court having found and determined that the relief sought in the Motion is in

 the best interests of the Debtors, creditors, and all parties in interest, and that the legal and factual

 bases in the Motion establish just cause for the relief granted; and after due deliberation and

 sufficient cause appearing therefor, it is

                     ORDERED that the Motion is granted; and it is further

                     ORDERED that the Debtors are authorized to distribute (i) up to 13.4 million

 shares of New Common Stock from the Disputed Claims Reserve without prejudice to seek

 future distributions by further order of the Court and (ii) a proportionate distribution of up to 4.1



 1
  Capitalized terms used but not otherwise defined shall have the meanings ascribed to them in the Motion or the
 Debtors’ Fourth Amended Joint Chapter 11 Plan (the “Plan”), as applicable.



 WEIL:\96825094\1\14013.0139
11-15463-shl          Doc 13188
                          13157     Filed 01/04/19
                                          12/03/18 Entered 01/04/19
                                                             12/03/18 14:33:34
                                                                      11:58:39        Main Document
                                                Pg
                                                 Pg89
                                                    65of
                                                       of132
                                                          66



 million shares of New Common Stock from the Labor Allocation Reserve to holders of Allowed

 AMR Equity Interests as soon as reasonably practicable after entry of this Order (subject to

 reduction for expenses of the Disputed Claims Reserve); and it is further

                     ORDERED that the Debtors are authorized to distribute shares of New Common

 Stock from the Aircraft Subreserve if all Disputed Claims subject to the Aircraft Subreserve are

 either settled, disallowed, or allowed prior to the date of the distribution described in the

 paragraph above; provided that, the Debtors shall only make distributions on Claims Allowed

 in accordance with the Plan or by further order of this Court; and it is further

                     ORDERED that the Debtors and the Disbursing Agent, as applicable, are

 authorized to take any and all actions that are necessary or appropriate to effectuate distributions

 of excess reserves from the Disputed Claims Reserve and the Labor Allocation Reserve to

 holders of Allowed AMR Equity Interests, including without limitation selling shares of New

 Common Stock held in the Disputed Claims Reserve to pay expenses of the Disputed Claims

 Reserve; and it is further

                     ORDERED that any taxes incurred by the Disputed Claims Reserve distributing

 shares of New Common Stock from the Disputed Claims Reserve are properly deducted from the

 distribution; and it is further

                     ORDERED that this Order shall not affect the allowance or disallowance of any

 of the Disputed Claims, and all rights to dispute the validity, nature, amount, or priority of any

 Disputed Claims are reserved and preserved; and it is further




                                                    2
 WEIL:\96825094\1\14013.0139
11-15463-shl          Doc 13188
                          13157     Filed 01/04/19
                                          12/03/18 Entered 01/04/19
                                                             12/03/18 14:33:34
                                                                      11:58:39        Main Document
                                                Pg
                                                 Pg90
                                                    66of
                                                       of132
                                                          66



                     ORDERED that this Court shall retain jurisdiction to hear and determine all

 matters arising from or related to this Order.

 Dated: New York, New York
        ______________, 2018


                                                  United States Bankruptcy Judge




                                                     3
 WEIL:\96825094\1\14013.0139
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                       Pg 91 of 132




                                     Exhibit F

                                  Summary Order
11-15463-shlCase
              Doc15-3655,
                  13188 Document
                          Filed 01/04/19
                                    70-1, 10/31/2016,
                                           Entered 01/04/19
                                                      1895733,
                                                            14:33:34
                                                               Page1 of
                                                                     Main
                                                                        6 Document
                                      Pg 92 of 132


 15-3655-bk
 In re: AMR Corporation


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
 RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
 SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
 BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
 WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
 MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
 NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
 COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held
 at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 York, on the 31st day of October, two thousand sixteen.

 PRESENT: PIERRE N. LEVAL,
          ROBERT D. SACK,
          REENA RAGGI,
                     Circuit Judges.

 ----------------------------------------------------------------------
 IN THE MATTER OF: AMR CORPORATION,
                                  Debtor.
 ----------------------------------------------------------------------
 LAWRENCE M. MEADOWS,
                                  Appellant,

                          v.                                              No. 15-3655-bk

 AMR CORPORATION,
                                  Debtor-Appellee.
 ----------------------------------------------------------------------
 FOR APPELLANT:                                    Lawrence M. Meadows, pro se, Park City,
                                                   Utah.

 FOR APPELLEE:                                    Stephen A. Youngman, Weil, Gotshal &
                                                  Manges, LLP, New York, New York.
11-15463-shlCase
              Doc15-3655,
                  13188 Document
                          Filed 01/04/19
                                    70-1, 10/31/2016,
                                           Entered 01/04/19
                                                      1895733,
                                                            14:33:34
                                                               Page2 of
                                                                     Main
                                                                        6 Document
                                      Pg 93 of 132


       Appeal from a judgment of the United States District Court for the Southern

 District of New York (Paul A. Crotty, Judge; Sean H. Lane, Bankruptcy Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 AND DECREED that the judgment of the district court is AFFIRMED.

       Creditor Lawrence M. Meadows, proceeding pro se, appeals from the affirmance

 of an order of the Bankruptcy Court for the Southern District of New York that

 disallowed and expunged three of Meadows’s amended proofs of claim as untimely. On

 plenary review of a decision of a district court functioning as an intermediate appellate

 court in a bankruptcy case, we assess the bankruptcy court’s legal conclusions de novo

 and its factual findings for clear error. See In re Lehman Bros. Holdings Inc., 761 F.3d

 303, 308 (2d Cir. 2014). “Additionally, we may affirm on any ground that finds support

 in the record.” Id. In applying these principles here, we assume the parties’ familiarity

 with the underlying facts, the procedural history of the case, and the issues on appeal,

 which we reference only as necessary to explain our decision to affirm.

 1.    Denial of Amendment

       A timely original claim can be amended to add otherwise untimely claims if the

 latter relate back to the former and if amendment would be equitable. See In re Enron

 Corp., 419 F.3d 115, 133 (2d Cir. 2005).        Alternatively, such amendment may be

 allowed if the delay in pursuing the untimely claims results from excusable neglect. See

 id. at 121; Fed. R. Bankr. P. 9006(b)(1). We review a bankruptcy court’s denial of



                                             2
11-15463-shlCase
              Doc15-3655,
                  13188 Document
                          Filed 01/04/19
                                    70-1, 10/31/2016,
                                           Entered 01/04/19
                                                      1895733,
                                                            14:33:34
                                                               Page3 of
                                                                     Main
                                                                        6 Document
                                      Pg 94 of 132


 late-filed amended proofs of claim for abuse of discretion, see In re Enron Corp., 419

 F.3d at 124, which we will identify only where that decision rests on legal or factual error

 or cannot be located within the range of permissible decisions, see In re Smith, 507 F.3d

 64, 73 (2d Cir. 2007).

        Meadows’s argument that his untimely claims for discrimination and

 whistleblowing relate back to his timely claim for long-term disability benefits fails for

 the reasons stated by the district court, which we incorporate here. See Meadows v.

 AMR Corp., 539 B.R. 246, 251–52 (S.D.N.Y. 2015). His effort to demonstrate relation

 back by reference to the timely filed omnibus claim of the Allied Pilots Association

 (“APA”)—which includes a pending grievance pertaining to Meadows—raises more

 challenging issues. We need not pursue them here, however, because even if we were to

 resolve them all in Meadows’s favor so as to establish relation back, we would still not

 identify abuse of discretion in the district court’s denial of amendment. That is because

 the same bankruptcy court findings that belie excusable neglect also demonstrate that

 amendment would not be equitable in this case. Specifically, the bankruptcy court

 found that (1) Meadows’s delay in pursuing his untimely statutory claims was unjustified

 and (2) allowing amendment to add such claims would prejudice the debtor by

 threatening to disrupt its omnibus settlement with the APA and “opening the floodgates

 to potential claimants.”    S.A. 2222–23.        Considerations of unjustified delay and

 prejudice are relevant not only to assessing excusable neglect, see In re Enron Corp, 419



                                              3
11-15463-shlCase
              Doc15-3655,
                  13188 Document
                          Filed 01/04/19
                                    70-1, 10/31/2016,
                                           Entered 01/04/19
                                                      1895733,
                                                            14:33:34
                                                               Page4 of
                                                                     Main
                                                                        6 Document
                                      Pg 95 of 132


 F.3d at 122, but also to equitable analysis, where prejudice is the “critical consideration,”

 see id. at 133 (internal quotation marks omitted). Thus, the bankruptcy court’s findings

 effectively preclude either issue from being resolved in Meadows’s favor.

        In urging otherwise, Meadows argues, as he did in the bankruptcy court, that his

 delayed filings are attributable to prior counsel. But as the bankruptcy court correctly

 observed, mistakes of counsel do not ordinarily excuse failures of timely filing. See

 Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 396–97 (1993);

 accord In re Enron Corp., 419 F.3d at 122–23. We identify no error in the court’s

 application of that principle to this case.

        In sum, Meadows fails to show that the bankruptcy court abused its discretion in

 dismissing and expunging his untimely claim amendments.

 2.     Procedural Challenges

        Meadows maintains that certain actions by the bankruptcy court denied him due

 process. Specifically, he complains of the bankruptcy court’s purported refusal to allow

 him to refute unanticipated testimony from an APA representative as well as the court’s

 written modification to its pronounced oral order permitting him to pursue his grievance

 in other venues. These complaints are without merit.

        In response to the testimony of the APA witness, the bankruptcy court did not

 permit Meadows to testify to his interactions with APA attorneys, but it did allow him to

 submit an affidavit to establish any prior contrary “official action” or “official position”

 taken by the union.      S.A. 2031–32.        This decision fell well within the bankruptcy

                                                 4
11-15463-shlCase
              Doc15-3655,
                  13188 Document
                          Filed 01/04/19
                                    70-1, 10/31/2016,
                                           Entered 01/04/19
                                                      1895733,
                                                            14:33:34
                                                               Page5 of
                                                                     Main
                                                                        6 Document
                                      Pg 96 of 132


 court’s discretion to order the presentation of evidence so that it would not “confuse the

 issue” or “wast[e] time.” Fed. R. Evid. 403; see S.A. 2031 (expressing concern as to

 probative value and admissibility of evidence and tendency to turn proceedings into

 “circus”); see also In re Busy Beaver Bldg. Ctrs., Inc., 19 F.3d 833, 846 n.16 (3d Cir.

 1994) (recognizing that sound discretion of bankruptcy judge in ordering hearing “would

 not necessarily require the presentation of oral testimony”). Meadows in fact submitted

 an affidavit, attaching (1) an email to him from an APA attorney purporting to show

 support for his whistleblower claims, and (2) a copy of the legal brief on his

 whistleblower claim that Meadows claimed to have forwarded to the APA for its

 submission. He fails to demonstrate how the testimonial presentation of such evidence

 would have been any more likely to persuade the bankruptcy court that the union had

 previously taken contrary actions or positions.

        Nor can Meadows show prejudice from language in the bankruptcy court’s written

 order allowing Meadows to pursue his grievance “to the extent permitted by applicable

 law.” S.A. 2117. Indeed, Meadows points to no authority that would have allowed

 him to pursue of the grievance on any other terms.




                                              5
11-15463-shlCase
              Doc15-3655,
                  13188 Document
                          Filed 01/04/19
                                    70-1, 10/31/2016,
                                           Entered 01/04/19
                                                      1895733,
                                                            14:33:34
                                                               Page6 of
                                                                     Main
                                                                        6 Document
                                      Pg 97 of 132


 3.    Conclusion

       We have considered Meadows’s remaining arguments and find them to be without

 merit. Accordingly, we AFFIRM the judgment of the district court.

                                        FOR THE COURT:
                                        Catherine O’Hagan Wolfe, Clerk of Court




                                          6
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                       Pg 98 of 132




                                     Exhibit G

                                   Consent Decree
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                       Pg 99 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 100 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 101 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 102 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 103 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 104 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 105 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 106 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 107 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 108 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 109 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 110 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 111 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 112 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 113 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 114 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 115 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 116 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 117 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 118 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 119 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 120 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 121 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 122 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 123 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 124 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 125 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 126 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 127 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 128 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 129 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 130 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 131 of 132
11-15463-shl   Doc 13188   Filed 01/04/19 Entered 01/04/19 14:33:34   Main Document
                                      Pg 132 of 132
